DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-26 have been examined and are pending. 

Claim Objections
Claims 1, 3, 8, 11, 14, 15, 21, and 24 are missing ‘and’s. Appropriate correction is required. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
	Claim 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that system of claims 1-13 and the computer program product of claims 14-26 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A prong one of the 2019 PEG, the limitations reciting the abstract idea are highlighted in italics and the limitations directed to additional elements are highlighted in bold, as set forth in exemplary claim 1: An event processing system comprising: a processor; a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium storing computer-readable code, the computer-readable code executable to: provide a domain-agnostic service for analyzing data, the domain-agnostic service comprising: an adaptive data model that that supports runtime event type discovery and event schema management that reacts to new schemas discovered at runtime; an adaptive processing model that supports configurable partitioning of events by event type and time and is reactive to create new aggregations and analyses based on propagation of new partitions; process heterogeneous events conforming to a plurality of schemas using the domain-agnostic service. Claims 14 includes similar language.
	The limitation of provide a domain-agnostic service for analyzing data, the domain-agnostic service comprising: an adaptive data model that that supports runtime event type discovery and event schema management that reacts to new schemas discovered at runtime, as drafted, is a process that, under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. For example, in the context of this claim, this limitation encompasses the user making an observation of a type of a new event(s) and the organization/arrangement (schema) of new organizations/arrangements of data. 
The limitation an adaptive processing model that supports configurable partitioning of events by event type and time and is reactive to create new aggregations and analyses based on propagation of new partitions, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking of partitioning (or grouping/separating/organizing) events by their time and type attributes and thinking of an analysis or of making new aggregations (or combinations) based on the partitioning. 
The limitation process heterogeneous events conforming to a plurality of schemas using the domain-agnostic service, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, in the context of this claim, this limitation encompasses the user thinking about different events conforming to different ways of organizing/arranging the data of the events.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a system, 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 202-206 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).

	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 and 15-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "such that each collection of heterogeneous events".  There is insufficient antecedent basis for “each collection of heterogeneous events” in the claim. Analogous claim 15 and all respective dependent claims are likewise rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bar-Or et al., Pub. No.: US 20170286502 A1, hereinafter Bar-Or.

As per claim 1, Bar-Or discloses an event processing system comprising: a processor; a non-transitory computer readable medium coupled to the processor, the non-transitory computer readable medium storing computer-readable code, the computer-readable code executable to: 
provide a domain-agnostic service for analyzing data (paragraphs 74, 84, 85, 92), the domain-agnostic service comprising: 
an adaptive data model that that supports runtime event type discovery and event schema management that reacts to new schemas discovered at runtime (see above-cited paragraphs including at least paragraphs 72, 79, 82);
an adaptive processing model that supports configurable partitioning of events by event type and time and is reactive to create new aggregations and analyses based on propagation of new partitions (see paragraphs cited above including at least paragraphs 82-84, 88, 119, 125-126; fig.’s 6, 20A, 20B, 21F); 
process heterogeneous events conforming to a plurality of schemas using the domain-agnostic service (paragraphs 74, 82, 84, 85, 92). 

Bar-Or discloses the event processing system of claim 1, wherein the computer-readable code is executable to: 
receive a set of heterogeneous events (paragraphs 6, 74, 82, 84, 85, 92); and 
isolate events in the set of heterogeneous events to collections of homogeneous events based on event types, such that each collection of heterogeneous events includes events of a corresponding event type from a plurality of event types (see rejection of claim 1 including at least paragraphs 72, 74, 79, 82, 125). 

As per claim 3, Bar-Or discloses the event processing system of claim 2, wherein the computer-readable code is executable to: 
for a first event in the set of heterogeneous events, determine a first event type from the first event (paragraph 77; also, paragraph 92-93 disclose initial signal discovery using unfamiliar data sources ); 
based on a determination that the first event type is not in the adaptive data model, add the first event type to the adaptive data model (see mapping above, the initial data is loaded as per paragraph 93); 
start a first collection of homogeneous events for events of the first event type and write the first event to the first collection of homogeneous events (see mapping above including at least paragraphs 90, 94 for collections/views). 

As per claim 4, Bar-Or discloses The event processing system of claim 3, wherein the adaptive processing model is configured to react to a propagation of a first collection of homogeneous events containing events of a first event type to: 
determine a first event schema for the first event type (paragraphs 78-83, 90-94 disclose determining and discovering schemas for different types of events); and 
store the events of the first event type from the first collection of homogeneous events to a first micro-batch according to a first structured format that reflects the first event schema (see multiple alternative disclosures of this limitation including at least the categorizations of signals in paragraph 82, the signal sets as per paragraph 84, aggregations as per paragraph 88, data models, schemas and views as per paragraph 93-94, and/or signal table, table 618 as per paragraphs 125, 126). 

As per claim 5, Bar-Or discloses The event processing system of claim 4, wherein the first event schema describes an event structure comprising a set of schema attributes and wherein the first structured format comprises columns corresponding to the schema attributes (see rejection of claim 4 including at least paragraph 93). 

Bar-Or discloses the event processing system of claim 4, wherein the adaptive processing model is configured to react to a propagation of a second collection of homogeneous events containing events of a second event type to: determine a second event schema for the second event type; and store the events of the second event type from the second collection of homogeneous events to a second micro-batch that uses a second a structured format that reflects the second event schema, the second structured format different than the first structured format (see rejection of claim 4 including at least paragraph 92, 93 – note that the various data sources have their own respective schemas). 

As per claim 7, Bar-Or discloses The event processing system of claim 4, wherein the adaptive processing model is configured to determine if the first event schema is part of the adaptive data model and based on a determination that the first event schema is not part of the adaptive data model (paragraphs 78-83, 90-94 disclose determining and discovering schemas for different types of events), determine the first event schema by discovering the first event schema from the events in the first collection of homogeneous events (see multiple alternative disclosures of this limitation including at least the categorizations of signals in paragraph 82, the signal sets as per paragraph 84, aggregations as per paragraph 88, data 

As per claim 8, Bar-Or discloses the event processing system of claim 4, wherein the computer-readable code is executable to: create a plurality of micro-batches containing events of the first event type (see multiple alternative disclosures of these limitations including at least the categorizations of signals in paragraph 82, the signal sets as per paragraph 84, aggregations as per paragraph 88, data models, schemas and views as per paragraph 93-94, and/or signal table, table 618 as per paragraphs 125, 126 all of which are events aggregated in real time from new events of a particular type received at a particular times (i.e., “partition” and “micro-batch” as described in paragraph 103 of the published specification)); store the plurality of micro-batches in a first data store (see mapping of previous limitation); select the plurality of micro-batches from the first data store based on the first event type; coalesce the plurality of micro-batches from the first data store into a first partition in a second data store (see mapping above including at least paragraphs 88, 98, 119, 125-126 which disclose finding/selecting based on events and storing/arranging them accordingly (i.e. coalescing selected events based on event types in another data storage)). 

As per claim 9, Bar-Or discloses The event processing system of claim 8, wherein adaptive processing model is configured to: receive an aggregation rule applicable to the first event type; execute (see at least paragraphs 94, 125, 126, 137, 214 for views/aggregations based on events selected based on rules/filters/conditions from different sources/data stores).

As per claim 10, Bar-Or discloses The event processing system of claim 9, wherein the adaptive processing model is configured to react a propagation of a new micro-batch by creating a real-time aggregation of events using events from the new micro-batch and propagating the real-time aggregation of events (see multiple alternative disclosures of these limitations including at least the categorizations of signals in paragraph 82, the signal sets as per paragraph 84, aggregations as per paragraph 88, data models, schemas and views as per paragraph 93-94, and/or signal table, table 618 as per paragraphs 125, 126 all of which are events aggregated in real time from new events of a particular type received at a particular times (i.e., “partition” and “micro-batch” as described in paragraph 103 of the published specification)).   

As per claim 11, Bar-Or discloses The event processing system of claim 9, wherein adaptive processing model is configured to: receive an analysis rule applicable to the first event type (see rejection of  execute the analysis rule to: apply the analysis rule to the first aggregation; store an analysis result generated by applying the analysis rule to the first aggregation (see fig. 29J, 31A-B; paragraphs 125, 126, 147, 149).

As per claim 12, Bar-Or discloses The event processing system of claim 11, wherein applying the analysis rule to the first aggregation comprises applying a relational function or a relational transformation to events in the first aggregation (see rejection of claim 24, note the relational functions/transformations in at least paragraphs 126, 149, 196).  

As per claim 13, Bar-Or discloses The event processing system of claim 11, wherein the adaptive processing model is configured to react to a propagation of a real-time aggregation of events by applying the analysis rule to the real-time aggregation of events to generate a real-time analysis result (see rejection of claim 24, including at least paragraph 126, 140, 148).

As per claims 14-22, they include the same or similar subject matter as claimes rejected above and are therefore likewise rejected. See Bar-Or, paragraphs 75-76 for the computer program product of claim 14. 

Bar-Or discloses the computer program product of claim 15, wherein the computer-readable code is executable to: based on a propagation of a new micro-batch, create a real-time aggregation of events using events from the new micro-batch; and propagate the real-time aggregation of events (see multiple alternative disclosures of these limitations including at least the categorizations of signals in paragraph 82, the signal sets as per paragraph 84, aggregations as per paragraph 88, data models, schemas and views as per paragraph 93-94, and/or signal table, table 618 as per paragraphs 125, 126 all of which are events aggregated in real time from new events of a particular type received at a particular times (i.e., “partition” and “micro-batch” as described in paragraph 103 of the published specification)).  

As per claim 24, Bar-Or discloses the computer program product of claim 15, wherein the computer-executable code is executable to: receive an analysis rule applicable to a first event type (see rejection of claim 1 above and at least paragraphs 125, 126, 147); execute the analysis rule to: apply the analysis rule to the first aggregation; store a first analysis result generated by applying the analysis rule to the first aggregation (see fig. 29J, 31A-B; paragraphs 125, 126, 147, 149). 

As per claim 25, Bar-Or discloses the computer program product of claim 24, wherein applying the analysis rule to the first (see rejection of claim 24, note the relational functions/transformations in at least paragraphs 126, 149, 196). 

As per claim 26, Bar-Or discloses the computer program product of claim 24, wherein the computer-executable code is executable to: based on a propagation of a real-time aggregation of events, apply the analysis rule to the real-time aggregation of events to generate a real-time analysis result (see rejection of claim 24, including at least paragraph 126, 140, 148).












Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

Gorelik
SYSTEMS AND METHODS FOR MANAGEMENT OF DATA PLATFORMS
US 20150356094 A1; see paragraphs 67,108-109, 126 with respect to claims 1 and 14

Gilder et al.
REMOTE DATA COLLECTION SYSTEMS AND METHODS
US 20100179940 A1; see paragraphs 11, 81, 85 with respect to claims 1 and 14

Bauer et al.
COMPUTERIZED METHODS AND PROGRAMS FOR INGESTING DATA FROM A RELATIONAL DATABASE INTO A DATA LAKE
US 20200004862; see abstract, paragraphs 3 and 14 with respect to claims 1 and 14




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SYED H HASAN/Primary Examiner, Art Unit 2154